Fellows, C. J.
This case is a companion case to Sewers v. Hacklander, ante, 148, handed down herewith. They were argued together and both involve the rights of riparian owners on Kalamazoo river, the properties being in the same neighborhood and of the same general character. The plaintiff in this case holds title to a considerable acreage of land a long the Kalamazoo river in trust for the members of the Pottawatomie Club. The title was acquired through numerous conveyances, including some from the State and Federal governments, and the premises have been used by the club since 1885. A club house has been erected on the high ground and considerable sums of money have been expended in building channels and cuts through the marsh and in their maintenance. Strict rules are enforced against the members of the club as to the days hunting will be permitted, the *155premises have been posted and many steps taken and things done for the protection and preservation of the game on the premises. In the early spring hundreds of muskrats are found on the river and low grounds of the premises. At the time this bill was filed they were worth in the market from $4 to $4.50 apiece. Defendants, 50 in number, are trappers or at least were plying that avocation when this suit was instituted. They claim no interest in the premises in question other than such interest as the general public has. During the spring freshets they went in boats on the river and over the low lands of the club and shot and otherwise killed and reduced to their possession several hundred muskrats which they carried away. This bill is filed to restrain a repetition on their part of such acts.
This case does not involve, as does the companion case, any question of accretions and reliction. Like that ease it involves the right to hunt and trap on the lands of another. In the companion case Mr. Justice Wiest has prepared an exhaustive opinion fully considering and disposing of the questions involved in this case. For the reasons stated by him and upon the authorities cited in his opinion the decree in the instant case will be affirmed. Plaintiff will recover costs of this court.
Wiest, Clark, Bird, Sharpe, Moore, and Steere, JJ., concurred.
The late Justice Stone took no part in this decision.